 



 

 

EXHIBIT 10.6- Consulting Agreement

 



 

 

 



   

 



 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT dated this 24th day of April, 2017

 

BETWEEN:

 

SP Group (Europe) AG

Mühlebachstr. 2

8008 Zürich

(the “Company”)

 

OF THE FIRST PART

 

- AND -

 

Sustainable Petroleum Group Inc.

2316 Pine Ridge Road

383 Naples, FL, 34109

(the “Consultant”)

 

OF THE SECOND PART

 

IN CONSIDERATION OF the matters described above and of the mutual benefits and
obligations set forth in this Agreement, the receipt and sufficiency of which
consideration is hereby acknowledged, the parties to this Agreement agree as
follows:

 

Commencement Date and Term

 

  1. The Consultant will commence obligations with the Company on the 1st day of
May, 2017 (the “Commencement Date”).         2. Subject to termination as
provided in this Agreement, the Consultant’s position is a 3 year term ending on
2nd day of May, 2020.

 

  Page 1 of 3

   

 

General Duties of the Consultant

 

  - Advisory and consulting services

 

Consultant Compensation

 

  3. Compensation paid to the Consultant for the services rendered by the
Consultant as required by this Agreement (the “Compensation”) will be $5,000.00
USD per month for the first year, $10,000 USD per month in the second year and
$15,000 USD per month in the third year.         4. This Compensation will be
payable on the 1st day of each month while this Agreement is in force.

 

Termination of Employment

 

  5. If the Consultant wishes to terminate this Contract with the Company, the
Consultant will provide the Company with the greater of four (4) weeks and the
minimum required by law.         6. The Termination Date specified by either the
Consultant or the Company may expire on any day of the month and upon the
Termination Date the Company will forthwith pay to the Consultant any
outstanding portion of the contract owing, calculated to the Termination Date.  
      7. Once notice has been given by either party for any reason, the
Consultant and the Company agree to execute their duties and obligations under
this Agreement diligently and in good faith through to the end of the notice
period. The Company may not make any changes to Consultancy fees or any other
term or condition of this Agreement between the time termination notice is given
through to the end of the notice period.

 

  Page 2 of 3

   

 

IN WITNESS WHEREOF, the parties have duly affixed their signatures under hand
and seal on this 24th day of April, 2017.

 

COMPANY:

 

  SP Group (Europe) AG       Per: /s/ Christopher Grunder     Christopher
Grunder, CEO         CONSULTANT:       Sustainable Petroleum Group Inc.        
Per: /s/ Christian Winenried     Christian Winzenried, CEO  

 

  Page 3 of 3

   

 

 

